Madsen, J.
(concurring/dissenting) — RCW 51.32.040(3)(a) operates to suspend the workers’ compensation permanent partial disability benefits of persons confined under conviction and sentence during the period of their incarceration.10 The majority incorrectly concludes that this statute violates the due process and equal protection rights of prisoners who are unlikely to be released in their lifetimes and who have no statutory beneficiaries. I must respectfully disagree.
RCW 51.32.040(3)(a) cannot operate to violate due process because the appellant-prisoners’ rights to benefits were *743subject to all of the workers’ compensation statutes, including RCW 51.32.040, existing at the time their injuries occurred. In other words, the parameters of their vested property right to benefits are defined by all of the statutes, including RCW 51.32.040.
As to equal protection, even under the classifications accepted by the majority, application of the statute would not violate equal protection. The only relevant distinction the statute draws between prisoners is that those with statutory beneficiaries will have their benefits paid to those beneficiaries during the prisoners’ incarceration. The distinction is rationally related to a legitimate purpose of government—support of beneficiaries of inmates during their periods of incarceration.
However, I believe the true statutory classifications drawn by the statute are convicted persons who are incarcerated under sentence, and persons who are not incarcerated. As to these classifications, the statute does not violate equal protection guaranties either. All prisoners’ permanent partial disability benefits are suspended during the period of incarceration, subject to the exception that the benefits may be paid to statutory beneficiaries. All prisoners without statutory beneficiaries either receive the benefits upon discharge or, if an inmate dies while incarcerated, benefits due will pass to a surviving spouse, child, or children or by the inmate’s will or intestacy. The classification bears a rational relationship to a legitimate legislative purpose, which recognizes that prisoners’ basic needs, including needs related to their partial disability, are provided for by a state institution while nonprisoners’ needs are not.
I agree with the majority, however, that RCW 51.32.040-(3)(a) does not contravene RCW 9.92.110.
Due Process
“A claimant alleging deprivation of due process must first establish a legitimate claim of entitlement.” Haberman v. *744Wash. Pub. Power Supply Sys., 109 Wn.2d 107, 142, 744 P.2d 1032, 750 P.2d 254 (1987). “Legitimate claims of entitlement entail vested liberty or property rights.” Id. A vested right entitled to protection “ ‘must have become a title, legal or equitable, to the present or future enjoyment of property, or to the present or future enforcement of a demand, or a legal exemption from a demand made by another.’ ” Gillis v. King County, 42 Wn.2d 373, 377, 255 P.2d 546 (1953) (quoting 2 Thomas M. Cooley, A Treatise on the Constitutional Limitations 749 (8th ed. 1927)); accord, e.g., State v. Hennings, 129 Wn.2d 512, 528, 919 P.2d 580 (1996); Caritas Servs., Inc. v. Dep’t of Soc. & Health Servs., 123 Wn.2d 391, 414, 869 P.2d 28 (1994); In re Marriage of MacDonald, 104 Wn.2d 745, 750, 709 P.2d 1196 (1985); Smith v. Spokane County, 89 Wn. App. 340, 352-53, 948 P.2d 1301 (1997).
A claimant to workers’ compensation benefits has “no vested right or substantial right” to benefits under the Industrial Insurance Act “except such right as the legislature” provides. Pape v. Dep’t of Labor & Indus., 43 Wn.2d 736, 741-42, 264 P.2d 241 (1953) (in context of claim for aggravation of injury). Thus, the rights of claimants under the act are determined according to the law in force when they were injured. Hubbard v. Dep’t of Labor & Indus., 140 Wn.2d 35, 42, 992 P.2d 1002 (2000); Seattle Sch. Dist. No. 1 v. Dep’t of Labor & Indus., 116 Wn.2d 352, 358, 804 P.2d 621 (1991); Ashenbrenner v. Dep’t of Labor & Indus., 62 Wn.2d 22, 25, 380 P.2d 730 (1963) (and see cases cited therein).
The majority says that RCW 51.32.080 “mandates” payment of permanent partial disability benefits upon determination of the injury, and concludes that therefore the appellants have a vested right to such benefits. Majority at 733. However, RCW 51.32.080 does not stand alone; it is but one part of the statutory scheme. At the time these appellants were injured, the act also provided that if a worker receiving benefits under Title 51 RCW were subsequently confined in an institution under conviction and sentence, or became eligible for benefits while so confined, that worker *745“shall have all payments of the compensation canceled during the period of confinement.” RCW 51.32.040(3)(a). Thus, the legislature has enacted a statutory scheme that conditions payment under RCW 51.32.080, by the provisions of RCW 51.32.040(3)(a), to the end that a claimant has no right to benefits during a period of incarceration, with the exception being that any beneficiaries of the worker would receive the benefits during the period of incarceration. Id.
Accordingly, the right these workers have to receive permanent partial disability benefits was at the time they were injured, and still is, conditioned upon their not being incarcerated following conviction of an offense. That is what the legislature provided, and the appellants have no vested right beyond what the legislature provided.
Cases from other jurisdictions are instructive. In Wood v. Beatrice Foods Co., 813 P.2d 821 (Colo. Ct. App. 1991), a claimant was denied permanent partial disability benefits during his incarceration on a felony conviction. The applicable statute suspended all such benefits under such conditions except for benefits assigned to a spouse or minor child.11 Under Colorado decisions, a worker’s compensation award does not become vested until entry of the award. Wood, 813 P.2d at 823. The inmate’s award was not entered until after enactment of the statute suspending benefits. Consequently, the court held that the statute applied and its application did not violate due process because the claimant had not been deprived of a vested property right in the benefits. Wood, 813 P.2d at 824. In contrast, in Aranda v. Industrial Commission of Arizona, 198 Ariz. 467, 11 P.3d 1006 (2000), a statute similarly provided for suspension of permanent partial disability benefits during the workers’ periods of incarceration, but the statute was enacted after the claimants’ awards were final. The court reasoned that vesting occurred, at the latest, upon finalization of the awards, and that vested workers’ compensation awards *746constitute property. Aranda, 198 Ariz. at 472. The court also observed that while the legislature could enact laws applying to vested rights, it could change only the legal consequences of future events. Id. at 473. Therefore, the court held that the statute could not be applied to the claimants whose awards were final and whose offenses were committed prior to the effective date of the statute. Aranda, 198 Ariz. at 473.
Here, the appellants’ vested right to permanent partial disability benefits includes the limitations in RCW 51.32.040(3)(a). That statute existed at the time they were injured and thus applies to define their rights under the Workers’ Compensation Act every bit as much as does RCW 51.32.080, upon which the majority relies. Accordingly, appellants’ due process rights are not violated by application of the statute. The superior court’s ruling to the contrary should be reversed.
Equal Protection
Equal protection requires that persons similarly situated with respect to the law receive like treatment. Gossett v. Farmers Ins. Co. of Wash., 133 Wn.2d 954, 979, 948 P.2d 1264 (1997); State v. Blilie, 132 Wn.2d 484, 493, 939 P.2d 691 (1997). I agree with the majority that the appropriate level of judicial review is the minimal scrutiny standard, applying the rational basis test. The rational basis test is “relaxed and highly deferential.” In re Det. of Turay, 139 Wn.2d 379, 410, 986 P.2d 790 (1999). Under this standard, a statute must be rationally related to the achievement of a legitimate state interest. Medina v. Pub. Util. Dist. No. 1 of Benton County, 147 Wn.2d 303, 313, 53 P.3d 993 (2002); Turay, 139 Wn.2d at 410 (a legislative classification will be upheld unless it rests on a ground wholly irrelevant to a legitimate state objective); Gossett, 133 Wn.2d at 979. A classification will be upheld if there is “any conceivable set of facts that could provide a rational basis for the classification.” Gossett, 133 Wn.2d at 979 (citing Heller v. Doe, 509 *747U.S. 312, 320, 113 S. Ct. 2637, 125 L. Ed. 2d 257 (1993)). The burden, is on the challenger to establish that the classification is purely arbitrary. Gossett, 133 Wn.2d at 979 (citing Heller, 509 U.S. at 320; State v. Thorne, 129 Wn.2d 736, 771, 921 P.2d 514 (1996)).
The superior court held that RCW 51.32.040(3)(a) creates two classes of prisoners: those likely either to be released from prison during their lifetimes or to have beneficiaries during their imprisonment, and those who are unlikely to be released from prison or to have beneficiaries during their lifetimes. The majority agrees that the distinction drawn by the superior court more accurately describes the relevant class than that urged by the Department of Labor and Industries (Department), which argues that the relevant classes are incarcerated workers and workers who are not incarcerated. Majority at 740.
Even if one agrees with the classifications identified by the majority, the rational basis test is satisfied. Although the statute speaks in terms of an inmate’s benefits being “canceled” it does not actually provide for cancellation of benefits. Instead, it requires that benefits be suspended for the duration of a prisoner’s period of incarceration. It applies alike to all prisoners because no inmate is entitled to receive any permanent partial disability benefits while incarcerated. All prisoners either receive the benefits after discharge, or, if a prisoner dies while incarcerated, under RCW 51.32.040(2)(a) benefits due will pass to a surviving spouse, child, or children or will pass by the inmate’s will or intestacy. The exception is that if an inmate has statutory beneficiaries while incarcerated, the beneficiaries will receive the benefits during the period of incarceration. This is the only distinction between “classes” of prisoners. Aside from this distinction, all prisoners are treated identically. The statutorily required delay in payments applies to all inmates.
The exception, payment to beneficiaries, clearly has a rational basis. As noted, the rational basis test is highly deferential to the legislature, and the burden of establish*748ing arbitrariness under the rational basis test is on the challenger. The question is whether there is “any conceivable set of facts that could provide a rational basis for the classification.” Gossett, 133 Wn.2d at 979 (citing Heller, 509 U.S. at 320).
There are rational grounds for payment of permanent partial disability payments to beneficiaries of workers having statutory beneficiaries during incarceration of the worker. Generally speaking, inmates have responsibility for support of their families. Moreover, statutory beneficiaries are often children, and inmates may have specific legal child support obligations to such beneficiaries. In addition, statutory beneficiaries of inmates may become wards of the State during the inmate’s period of incarceration, or, if already receiving social welfare assistance, be more in need during the period of incarceration. In each of these circumstances, payment of permanent partial disability benefits will help ameliorate the harsh effects that the worker’s incarceration has on beneficiaries.
There is thus a rational basis for the only distinction drawn by the statute between “classes” of prisoners, i.e., that during the period of incarceration payments will be made only in the case of inmates having statutory beneficiaries. Consequently, there is no violation of equal protection resulting from application of RCW 51.32.040(3)(a) in these cases even if the classes are drawn as the majority says.
However, I do not agree that the majority’s line-drawing is correct. It is essential in equal protection analysis to look at the classifications drawn by the statute. Here, RCW 51.32.040 in its entirety assures that the injured worker or other statutorily designated person or persons receives the benefits due under the act. Subsection (1) provides, with limited exceptions, that no money payable under Title 51 RCW shall, prior to issuance of the check or warrant, go to any other person unless the transfer is to a financial institution at the request of a beneficiary or worker in accord with RCW 51.32.045. Subsection (2) provides that in *749the instance of the worker’s death, specified benefits due shall be paid to the surviving spouse and children, if any, or shall transfer by the worker’s will or by intestacy, and provides the procedures for application for compensation under this subsection. Subsection (3) concerns provisions for cancellation (or, more accurately, suspension) of permanent partial disability benefits during periods of incarceration, or, if the worker has beneficiaries, payments to those beneficiaries, as well as payments of suspended benefits upon discharge. It also addresses benefits to prisoners injured in a work- or training-release program. Finally, subsection (4) provides that any lump-sum payments the worker would be entitled to except for the other provisions in the statute shall be paid on a monthly basis to the worker’s beneficiaries.
RCW 51.32.040(3)(a) more specifically provides, as noted, that a prisoner’s benefits will not be paid to him or her during the period of incarceration, but will be paid to statutory beneficiaries, if any. If there is none, then the benefits will not be paid until the prisoner is discharged from prison. If, however, the prisoner dies before discharge, then under the provisions of subsection (2), the benefits will pass to a surviving spouse, child, or children, or transfer by virtue of the prisoner’s (worker’s) will or by intestacy.
The relevant distinction drawn by RCW 51.32.040(3)(a) is between prisoners for whom payment of benefits is delayed during the period of incarceration, unless they have statutory beneficiaries, and nonprisoners who receive such benefits without any such delay. The statute does not distinguish between prisoners who will be incarcerated for life and other prisoners—all will have their benefits canceled (suspended) for the period of incarceration, however long a time that is, subject to the exception that if they have statutory beneficiaries, those beneficiaries will receive the benefits. All inmates are subject to the same prohibition, i.e., their payments are delayed during the period of incarceration; all inmates are subject to the same condition, that if they have beneficiaries, the beneficiaries can receive the *750benefits during incarceration; all inmates are entitled to the canceled (suspended) benefits upon discharge, provided they were not paid to beneficiaries during incarceration; and all inmates who die while incarcerated will have benefits due pass to a surviving spouse, child, or children or by will or intestacy. None of the inmates loses the right to the benefits, as conditioned by the statute.
There is a rational basis for the distinction drawn by the legislature between prisoners and nonprisoners. The obvious difference between prisoners and nonprisoners is that the prisoners have all of their basic needs met by the State. Inmates do not have the same need for benefits while they are incarcerated as nonprisoners have. At the same time, by providing that such benefits are payable following a prisoner’s discharge (if not paid to beneficiaries during incarceration), the legislature has acted to relieve economic costs of partial disability following a prisoner’s discharge, at a time when such need may be experienced by the prisoner.
Thus, given the classifications identified by the Department, RCW 51.32.040(3)(a) does not violate equal protection in these cases. I would therefore reverse the superior court’s ruling on this issue.
Marital Discrimination
Appellant Cain additionally argues that application of RCW 51.32.040(3)(a) in his case violates laws against marital discrimination. He reasons that the statute results in a denial of benefits for life conditional on his future marital status, because it provides for payments of benefits to beneficiaries during incarceration of an inmate, but does not provide for payments during incarceration where the inmate has no beneficiaries, as in his case. The majority does not reach this issue.
Cain’s argument must be rejected, at the least, because the statute does not provide that payments while the worker is incarcerated depend on marital status. Instead, it provides for payments to beneficiaries, which include a *751spouse, a child or a dependent. RCW 51.08.020; see RCW 51.08.030 (defining “child”); RCW 51.08.050 (defining “dependent” as one of a list of specified relatives of the worker who dies, leaving no spouse or child, provided that the named relative was at the time of the injury actually and necessarily dependent for his or her support on the earnings of the worker). In addition, none of the statutes cited by Cain applies to the benefits distribution scheme in Title 51 RCW. I would hold that Cain has not established that RCW 51.32.040(3)(a) violates laws against marital discrimination.
Conclusion
Application of RCW 51.32.040(3)(a) to these cases violates neither due process nor equal protection guaranties. Therefore, I would reverse the superior court’s rulings to the contrary. I agree with the majority that the statute does not violate the forfeiture provisions of RCW 9.92.110, and accordingly the superior court should be reversed on this issue as well.
Ireland, Bridge, and Owens, JJ., concur with Madsen, J.

 The statute concerns only permanent partial disability benefits because, under RCW 72.60.102, inmates employed in certain classes of correctional industries are eligible for benefits under Title 51 RCW, but benefits for temporary disability or permanent total disability shall not take effect until the inmate is released on parole or discharged from custody.


 The relevant statute, former Colo. Rev. Stat. § 8-52-104.5 (1986), was later repealed and reenacted. See 1990 Colo. Sess. Laws H.B. 90-1160, § 77.